Opinion issued August 31, 2006










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–06–00406–CV
____________

IN RE GEICO GENERAL INSURANCE COMPANY, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelator GEICO General Insurance Company filed a motion for temporary relief
on May 4, 2006, but did not file a petition for a writ of mandamus.  This Court
dismissed the motion for want of jurisdiction.  See In re Kelleher, 999 S.W.2d 51, 52
(Tex. App.—Amarillo 1999, orig. proceeding) (court of appeals has no jurisdiction
to consider motion if no petition has been filed in original proceeding).  Instead of
filing its petition for a writ of mandamus directly in this Court under the case number
the Clerk of this Court assigned to the motion for temporary relief, on May 10, 2006
relator filed its petition and another motion for temporary relief as a new original
proceeding, which was assigned to the Court of Appeals for the Fourteenth District. 
See In re GEICO Gen. Ins. Co., No. 14–06–00423–CV (Tex. App.—Houston [14th
Dist.] filed May 10, 2006).
          We dismiss this original proceeding for want of jurisdiction because relator has
not filed a petition.
 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Taft and Nuchia.